Title: Ingraham & Bromfield to Abigail Adams, 23 March 1782
From: Ingraham & Bromfield (business)
To: Adams, Abigail


     
      Madam
      Amsterdam March 23d. 1782
     
     By direction of Mr. Adams We have Consignd to Isaac Smith Esqr. a Case of Merchandize for you, which is Ship’d in the Enterprize Capt. Daniel Deshon for Boston. This encloses the Invoice for it, the Amount being f428:1. Holland Currency. We wish the goods may arrive Safe, and to your Approbation. Presenting our Respectful Compliments, We are Madam.
    